Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Argument
1.          Continued Examination Under 37 CFR 1.114:
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/14/2022 has been entered.       
                      Applicant's amendments and arguments at After Final dated 02/211/2021 are entered via the RCE and have been fully considered but they are moot in regards to a new reference by Moorer (US 7912724 B1) added for some new limitations amended in independent claims 1, 9, 17; but other amended limitations in these claims are rewarding of the previously rejected limitations by citations from the main reference Siskind that are maintained and a response is provided to the arguments as following:
             The applicant argues Siskind [0052, 53, 126] in claim 9 (similarly in claims 1, 17) and concludes the limitation “determining, based on matching degrees between paragraphs in the commentary and the candidate material resources” is not met by Siskind, because “performing semantic segmentation on each video corresponding to a commentary, to obtain at least one video segment being, being determined as a target video set“ is different than Siskind due to how Siskind assigns weights to different words in the sentence (commentary).
                 Response, this argument is not persuasive, because on pages 3 – 5 of the Final Rejection dated 12/13/2021, many citations and Figures were mapped to each element of the limitations in claim 9, including precise explanation that met every limitation. No explanation is provided by the applicant to their deficiency in meeting the BRI of the claim language. Siskind [0052, 53, 126] in relation to all other citations is describing how the sentences (commentary) are parsed (that is, extra information) describing the consideration of  weighted words to evaluate the semantic aspect of the sentence based on the meaning of the words in the sentence to establish the Semantic valuation of the sentence inquiry. Note, the limitation was met for the sentence that is semantically evaluated to match the video clips. Since the applicant has not claimed how the instant application differently evaluates the semantic parsing of the commentary (sentences)  there is no limitation for the examiner to further evaluate, and while the BRI of the claim language is fully met, the examiner cannot read such features from the specification into the claim language. Please particularly note the office action for citations Fig 22 flowchart, 2210 receive inquiry, 2215 parse textual query, 2220 detect candidate objects, 2262 matching videos. 2265 present indication of selected video(s). [0049]  individual sentences (that is, paragraphs in commentary), [0055, 116, 169] wherein [0116] Video-Sentence pairs and [0061] determining respective aggregate score. They appear on pages 3 – 4 of the office action.
             However, as already noted above, some limitations did overcome Siskind and are met by the new reference from Moorer. The limitation "merging the target video set and a target image set to obtain candidate material resource set corresponding to the commentary" was met by Moorer.
                  
         
Claim Rejections - 35 USC § 103
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1 – 5, 7 – 13, 15 – 20 are rejected under 35 U.S.C. 103 as being un-patentable over Siskind et al., hereinafter Siskind (US 20140369596 A1) in view of Xu et al., hereinafter Xu (US 20170289619 A1) in view of Moorer (US 7912724 B1).

             Regarding claim 9, Siskind discloses “An apparatus for aligning a paragraph with a video, comprising: {Fig 1A, 1B, Fig 21, 22 (flowchart)},
         at least one processor; and {Fig 2186, processor},
          a memory storing instructions {Fig 21, 2141 code memory, 2143 disk}, the instructions when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising: {Fig 21, 2186, processor, user interface 2130},

            performing semantic segmentation on each video corresponding to a commentary {Fig 22 flowchart, 2210 receive query, 2215 parse textual query}  , to obtain at least one video segment, the at least one video segment being determined as a target video set; {Fig 22 flowchart, 2220 detect candidate objects, 2262 loop checks for end of matching videos, 2265 present indication of selected video(s)}
              {[0052-53] as illustrated in Fig 1A and Fig 1B, and as detailed in [0126 - 128] for "according to semantics". 
                   Fig 1A, illustrates the candidate material resources being picture fragments as a chair labeled as zero, a trash can labeled as 1, a person labeled as 2, and a backpack labeled as 3. And Fig 1B associates the picture fragments obtained by segmenting the image in Fig 1A to the commentary shown as a sentence with assigned weights given to each picture fragment which is based on its word meaning in the sentence (according to semantics) as detailed in [0126 - 128] for "according to semantics", additionally [0208] discloses segmentation},


         acquiring a matching degree between each paragraph in the commentary and each candidate material resource in the candidate material resource set; and 
           determining based on matching degrees between paragraphs in the commentary and candidate material resources, and text lengths of the paragraphs in the commentary, a candidate material resource sequence corresponding to each paragraph in the commentary,
               {Fig 1, 21, 22, and para [0049, 55, 116, 169] disclose the a matching degree as cited in para [0049]  individual sentences (reads on, paragraph(s) in commentary) are paired (matched) each with a short video clip that depicts that sentence, and para [0049] further discloses the "preset algorithm" as cited [Third, conclude that (pre-trained) low-level object detectors capable of detecting instances of the target event participants in individual frames of the video have been found], and discloses in para [0116] Video-sentence pairs could be scored with Eq.  4.  However, the score depends on the sentence length, the collective numbers of states and features in the HMMs for words in that sentence, and the length of the video clip.  To render the scores comparable (matching degree) across such variation a sentence prior to the per-frame score is incorporated”. Please note, as said in [0116]"the sentence length" that is matched against "the length of the video clip" meets the limitation "constraint condition that a playing duration of the sequence (sequence of images = video) is matched to a playing duration of the paragraph or paragraphs" and furthermore [0169] discloses that "current frame in a video of length T" based on its temporal coherence score (that is, temporal (timing) matching duration).   Fig 22 flowchart is explained in para [0055] and detailed in para [0056-57, 61, 67], as cited in [0056] In step 2210, an aggregate query is received. ... The aggregate query can include a sentence", [0057] In step 2220, one or more candidate object(s) (e.g., object detections, as discussed herein) are detected in each of the plurality of frames of the video; Detections can be only for a single frame or for multiple frames.   [0061] In step 2260, processor 2186 determines whether the video corresponds to the aggregate query by determining respective aggregate score(s) of one or more path(s) through the aggregate lattice, each path including a respective plurality of the nodes in the aggregate lattice.  [0067] In step 2265, one or more video(s) in the plurality of videos are selected using the respective scores and a visual indication is presented, e.g., via user interface system 2130, FIG. 21, of the selected video(s). [0128] details condition of constraint.   




            The limitations “according to a constraint condition that a playing durations of the sequence is equal to a playing duration of the paragraph or paragraphs”, as explained above is met with the exception of “equal”, and “wherein playing duration of an image is a preset image playing duration” is met because once the video is generated as noted in [0067, 116] above it is based on selection of one or more video(s) that have preset duration. 
                   Therefore, Siskind does not explicitly disclose “equal” in the limitation “according to a constraint condition that a playing durations of the sequence (image sequence = video) is equal to a playing duration of the paragraph or paragraphs”, but 
                 Xu in a similar field of endeavor teaches “according to a constraint condition that a playing durations of the sequence (image sequence = video) is equal to a playing duration of the paragraph or paragraphs” as cited in [0356] The cloud server can perform simple integration on the received feedback data of a user who is watching a video.  [0357] for a same video, the comments (paragraph), operation data, physiological response data, evaluation (paragraph) data and other information at the same instant or during the same (equal) time period of video playback progress are integrated according to the uniqueness of the video playback progress of the time field.
   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Siskind as taught in Xu to provide “according to a constraint condition that a playing durations of the sequence (image sequence = video) is equal to a playing duration of the paragraph or paragraphs”, for the purpose that the matching degree (score closeness) disclosed in Siskind between the paragraph lengths and associated video clips will be maximized when a playing durations of the sequence (image sequence = video) is equal to a playing duration of the paragraph or paragraphs.
                
                   
                The limitation "merging the target video set and a target image set, to obtain a candidate material resource set corresponding to the commentary" in light of specification the support is found in para [0056] which uses "combined" instead of "merging".  Siskind as noted already for the limitation "to obtain candidate material resource set corresponding to the commentary", but
                           Siskind is silent for the limitation "merging (combining) the target video set and a target image set, to obtain candidate material",  but Moorer in a similar field of endeavor teaches this limitation as illustrated in Fig 2C,  product category 252  meets the candidate material that combines video and image and various other multimedia as cited in  column 7 lines 14 – 50 (aka, detailed section (28)).
   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Siskind as taught in Moorer to provide "merging (combining) the target video set and a target image set, to obtain candidate material",  for the purpose that as Moorer teaches to create a product category 252 that include various elements of the multimedia, to be used in matching between various multimedia that for example could be used in advertisement.


                Regarding claim 10, Siskind / Xu discloses claim 9, and Siskind further discloses “The apparatus according to claim 9, wherein the operations further comprise: generating a video corresponding to the commentary based on candidate material resource sequences corresponding to the paragraphs in the commentary” as detailed in claim 9, by para [0049]  individual sentences (reads on, paragraph(s) in commentary) are paired (matched) each with a short video clip that depicts that sentence, and  Fig 22 flowchart, 2265 present indication of selected video(s), and in [0067] In step 2265, one or more video(s) in the plurality of videos are selected using the respective scores and a visual indication is presented, e.g., via user interface system 2130, FIG. 21, of the selected video(s).


                Regarding claim 11, Siskind / Xu discloses claim 10, and Siskind further discloses “The apparatus according to claim 10, wherein the operations further comprise: sending the video corresponding to the commentary to a terminal device, such that the terminal device presents the received video”, as detailed in claim 9, by para [0049]  individual sentences (reads on, paragraph(s) in commentary) are paired (matched) each with a short video clip that depicts that sentence, and  Fig 22 flowchart, 2265 present indication of selected video(s), and in [0067] In step 2265, one or more video(s) in the plurality of videos are selected using the respective scores and a visual indication is presented, e.g., via user interface (terminal device) system 2130, FIG. 21, of the selected video(s).


               Regarding claim 12, Siskind / Xu discloses claim 11, and “The apparatus according to claim 11, wherein the determining comprises: 
          for each paragraph in the commentary, determining the candidate material resource sequence corresponding to the paragraph, with a playing duration of the candidate material resource sequence corresponding to the paragraph being equal to a playing duration corresponding to the paragraph as a constraint condition, and 
       {the above limitations already cited and detailed in claim 9}

                And Siskind further discloses “with maximizing a matching degree between the candidate material resource sequence corresponding to the paragraph and the paragraph as an optimization target”, as met by Siskind [0073]. 


      Regarding claim 13, Siskind / Xu discloses claim 11, and “The apparatus according to claim 11, wherein the determining comprises: 
          determining candidate material resource sequences corresponding to the paragraphs in the commentary,  with a playing duration of a candidate material resource sequence corresponding to a paragraph in the commentary being equal to the playing duration corresponding to the paragraph as a constraint condition”,
       {the above limitations already cited and detailed in claim 9}

And Siskind further discloses “with maximizing a sum of matching degrees between candidate material resource sequences corresponding to the paragraphs in the commentary and the corresponding paragraphs as an optimization target” as met by Siskind [0073].  
          


  Regarding claim 15, Siskind / Xu discloses claim 12, and Siskind further discloses “The apparatus according to claim 12, wherein the first preset optimization algorithm is a dynamic programming algorithm or a shortest path optimization algorithm”, 
       "a dynamic programing algorithm" is met by Siskind para [0169-170] as cited on the last line in para [0170] "using dynamic programming, e.g., the Viterbi algorithm".


    Regarding claim 16, Siskind / Xu discloses claim 13, and Siskind further discloses “The apparatus according to claim 13, wherein the second preset optimization algorithm is a dynamic programming algorithm or a shortest path optimization algorithm”, 
       "a dynamic programing algorithm" is met by Siskind para [0169-170] as cited on the last line in para [0170] "using dynamic programming, e.g., the Viterbi algorithm".

             Regarding claims 1 – 5, 7 – 8, these claims implement the method that details the process of the apparatus in claims 9 – 13, 15 – 16 and are rejected under the same rationale.

           Regarding claims 17 – 20, these claims implement “non-transitory CRM storing a program” that details the process of the apparatus in claims 9 – 12 and rejected under the same rationale.

3.	Claims 6, 14 are rejected under 35 U.S.C. 103 as being un-patentable over Siskind et al., hereinafter Siskind (US 20140369596 A1) in view of Xu et al., hereinafter Xu (US 20170289619 A1) in view of Moorer (US 7912724 B1) and in view of Cui et al., hereinafter Cui (US 20190058609 A1).

      Regarding claim 14, Siskind / Xu / Moorer discloses claim 13, and “The apparatus according to claim 13”, wherein candidate material resources in the candidate material resource sequences corresponding to the paragraphs in the commentary”, but 
Siskind / Xu / Moorer is silent for the limitation “mutually different”.
               Cui in a similar field of endeavor teaches “wherein candidate material resources in the candidate material resource sequences corresponding to the paragraphs in the commentary are mutually different”, as met by Cui [0039] "The real-time associated data here refer to data that are mined in real time and associated with the match, e.g., news, images, videos, and other information associated with the match", please note "news, images, videos, and other information" are not the same type data, therefore in BRI meet "mutually different candidate material resources".  Also Cui discloses the analogous art for acquiring a commentary and a candidate material resource set corresponding to the commentary, a candidate material resource being a video or an image in [0082, 89]. 
   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Siskind / Xu / Moorer as taught in Cui to provide “wherein candidate material resources in the candidate material resource sequences (video) corresponding to the paragraphs in the commentary are mutually different”, for the purpose that it allows using various types of candidate material resource in the videos, such as "news, images, videos, and other information" as Cui [0039] teaches.

    Regarding claim 6, this claim implements the method that details the process of the apparatus in claim 14 and is rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN HAIEM whose telephone number is (571) 270-1048.  The examiner can normally be reached on Mon – Thurs 7:45 – 6:15 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sean N. Haiem/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422